EXHIBIT 4.1 [EXECUTION COPY] Published CUSIP Number: 58943 PAA0 CREDIT AGREEMENT Dated as of June 16, 2010 among MEREDITH CORPORATION, as Borrower, BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer, The Other Lenders Party Hereto, JPMORGAN CHASE BANK, N.A., WELLS FARGO BANK, N.A. and BBVA COMPASS BANK, each as a Co-Syndication Agent, U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent, and BANC OF AMERICA SECURITIES LLC, as Sole Lead Arranger and Sole Book Manager TABLE OF CONTENTS ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS Defined Terms Other Interpretive Provisions Accounting Terms Rounding Times of Day Letter of Credit Amounts ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS Loans Borrowings, Conversions and Continuations of Loans Letters of Credit Increase in Commitments Prepayments Termination or Reduction of Commitments Repayment of Loans; Final Maturity of All Obligations Interest Fees Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate Evidence of Debt Payments Generally; Administrative Agent’s Clawback Sharing of Payments by Lenders Cash Collateral Defaulting Lenders ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY Taxes Illegality Inability to Determine Rates Increased Costs; Reserves on Eurodollar Rate Loans Compensation for Losses Mitigation Obligations; Replacement of Lenders Survival ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS Conditions of Initial Credit Extension Conditions to all Credit Extensions ARTICLE V. REPRESENTATIONS AND WARRANTIES Existence, Qualification and Power Authorization; No Contravention Governmental Authorization; Other Consents Binding Effect Financial Statements; No Material Adverse Effect Litigation No Default Ownership of Property; Liens Environmental Compliance Insurance Taxes ERISA Compliance Subsidiaries of Borrower; Etc Margin Regulations; Investment Company Act Compliance with Laws Existing Indebtedness; Etc Intellectual Property; Licenses; Etc Disclosure ARTICLE VI. AFFIRMATIVE COVENANTS Financial Statements Certificates; Other Information Notices Payment of Obligations Preservation of Existence, Etc Maintenance of Properties Maintenance of Insurance Compliance with Laws Books and Records Inspection Rights Use of Proceeds ARTICLE VII. NEGATIVE COVENANTS Liens Investments Indebtedness Fundamental Changes Dispositions Restricted Payments Change in Nature of Business Transactions with Affiliates Certain Burdensome Agreements Use of Proceeds Financial Covenants ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES Events of Default Remedies Upon Event of Default Application of Funds ARTICLE IX. ADMINISTRATIVE AGENT Appointment and Authority Rights as a Lender Exculpatory Provisions Reliance by Administrative Agent Delegation of Duties Resignation of Administrative Agent Non-Reliance on Administrative Agent and Other Lenders No Other Duties; Etc ARTICLE X. MISCELLANEOUS Amendments; Etc Notices; Effectiveness; Electronic Communication No Waiver; Cumulative Remedies; Enforcement Expenses; Indemnity; Damage Waiver Payments Set Aside Successors and Assigns Treatment of Certain Information; Confidentiality Right of Setoff Interest Rate Limitation Counterparts; Integration; Effectiveness Survival of Representations and Warranties Severability Replacement of Lenders Governing Law; Jurisdiction; Etc Waiver of Jury Trial No Advisory or Fiduciary Responsibility Electronic Execution of Assignments and Certain Other Documents USA PATRIOT Act Entire Agreement A/73375773.7 SCHEDULES Commitments and Applicable Percentages Disclosure Schedule Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS Form of: A Loan Notice B Note C Compliance Certificate D-1 Assignment and Assumption D-2 Administrative Questionnaire E Opinion Matters A/73375773.7 CREDIT AGREEMENT This CREDIT AGREEMENT is entered into as of June 16, 2010,among MEREDITH CORPORATION, an Iowa corporation (hereinafter, together with its successors in title and assigns, called the “Borrower”), each lender from time to time party hereto (collectively, the “Lenders” and, individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer, JPMORGAN CHASE BANK, N.A., WELLS FARGO BANK, N.A. and BBVA COMPASS BANK, each as a Co-Syndication Agent, and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent. The Borrower has requested that the Lenders provide a revolving credit facility, and the Lenders are willing to do so on the terms and conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1.01.Defined Terms.As used in this Agreement, the following terms shall have the meanings set forth below: “Acquisition” means, in relation to any Person, any transaction, or any series of related transactions, in which such Person (a) acquires any business or all or any substantial part of the Property of any other Person or any division or other business unit thereof, whether through purchase of assets, merger or otherwise, (b) directly or indirectly acquires ownership or Control of at least 50% (in number of votes) of the voting Equity Interests in any other Person, or (c) directly or indirectly acquires ownership or Control of at least 50% of the Equity Interests of any other Person. “Administrative Agent” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 10.02, or such other address or account as the Administrative Agent may from time to time notify to the Borrower and the Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in substantially the form of Exhibit D-2 or any other form approved by the Administrative Agent. “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Aggregate Commitments” means the Commitments of all the Lenders. “Agreement” means this Credit Agreement, as amended, restated, amended and restated, supplemented or otherwise modified from time to time, and the Schedules and Exhibits hereto. “Applicable Law” means, in relation to any Person, its business or any of its Property, collectively, any and all Laws applicable to and binding upon such Person, its business or any of its Property. “Applicable Percentage” means, with respect to any Lender at any time, the percentage (carried out to the ninth decimal place) of the Aggregate Commitments represented by such Lender’s Commitment at such time, subject to adjustment as provided in Section 2.15.If the Commitment of each Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the Applicable Percentage of each Lender shall be determined based on the Applicable Percentage of such Lender most recently in effect, giving effect to any subsequent assignments.The initial Applicable Percentage of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable. “Applicable Rate” means the following percentages per annum, based upon the Consolidated Leverage Ratio as set forth in the most recent Compliance Certificate received by the Administrative Agent pursuant to Section 6.02: Applicable Rate Eurodollar Rate + Pricing Level Consolidated Leverage Ratio Commitment Fee Letters of Credit Base Rate + 1 >3.00:1.00 0.625% 3.000% 2.000% 2 >2.50:1 but <3.00:1.00 0.500% 2.750% 1.750% 3 >1.50:1 but <2.50:1.00 0.375% 2.500% 1.500% 4 <1.50:1.00 0.250% 2.250% 1.250% Any increase or decrease in the Applicable Rate resulting from any change in the Consolidated Leverage Ratio shall become effective on and as of the first Business Day immediately following the date on which a Compliance Certificate is delivered pursuant to Section 6.02; provided, however, that if a Compliance Certificate is not delivered when due in accordance with such Section 6.02, then, if the Required Lenders so request, Pricing Level 1 shall apply as of the first Business Day after the date on which such Compliance Certificate was required to have been delivered and shall remain in effect until the first Business Day immediately following the date on which such Compliance Certificate is delivered.The Applicable Rate in effect from the Closing Date until the first Business Day immediately following the date on which a Compliance Certificate for the Fiscal Quarter ending September 30, 2010 is delivered pursuant to Section 6.02 shall be determined based upon Pricing Level 3.Notwithstanding anything to the contrary contained in this definition, the determination of the Applicable Rate for any period shall be subject to the provisions of Section 2.10(b). “Approved Fund” means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “Arranger” means Banc of America Securities LLC, in its capacity as sole lead arranger and sole book manager. “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another, or two or more Approved Funds managed by the same investment advisor. “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an assignee (with the consent of any party whose consent is required by Section 10.06(b)), and accepted by the Administrative Agent, in substantially the form of Exhibit D-1 or any other form approved by the Administrative Agent. “Attributable Indebtedness” means, on any date, (a) in respect of any capital lease of any Person, the capitalized amount thereof that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of the remaining lease payments under the relevant lease that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP if such lease were accounted for as a capital lease. “Audited Financial Statements” means the audited consolidated balance sheet of the Borrower and its Subsidiaries for the Fiscal Year ended June 30, 2009, and the related consolidated statements of income or operations, shareholders’ equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries, including the notes thereto. “Availability Period” means the period from and including the Closing Date to the earliest of: (a) the Maturity Date; (b) the date of termination of the Aggregate Commitments pursuant to Section 2.06; and (c) the date of termination of the Commitment of each Lender to make Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02. “Bank of America” means Bank of America, N.A. and its successors. “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §101, et seq.). “Base Rate” means, for any day, a fluctuating rate per annum equal to the highest of:(a) the Federal Funds Rate in effect on such day, plus 1/2 of 1%; (b) the Eurodollar Rate determined by the Administrative Agent for such day, plus 1%; and (c) the rate of interest in effect for such day as publicly announced from time to time by Bank of America as its “prime rate.”The “prime rate” is a rate set by Bank of America based upon various factors including Bank of America’s costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans, which may be priced at, above, or below such announced rate.Any change in such prime rate announced by Bank of America shall take effect at the opening of business on the day specified in the public announcement of such change. “Base Rate Loan” means any Loan that bears interest based on the Base Rate. “Borrower” has the meaning specified in the introductory paragraph hereto. “Borrower Materials” has the meaning specified in Section 6.02. “Borrowing” means any borrowing consisting of simultaneous Loans of the same Type, and, in the case of Eurodollar Rate Loans, having the same Interest Period, made by each of the Lenders pursuant to Section 2.01. “Borrowing Date” means, in relation to any Loan, the date on which the Borrowing of such Loan is or is to be disbursed to the Borrower. “Business Day” means any day other than a Saturday, Sunday or other day on which commercial banks are authorized to close under the Laws of, or are in fact closed in, the state where the Administrative Agent’s Office is located and, if such day relates to any Eurodollar Rate Loan, means any such day that is also a London Banking Day. “Captive Insurance Subsidiary” means any Wholly-Owned Subsidiary of the Borrower formed and operated as (a) a “pure captive insurance company” under Article 70 of the Insurance Law of the State of New York, or (b) as a similar captive insurance entity, in each case, to insure certain risks of the Borrower and its Subsidiaries. “Cash Collateralize” means to pledge and deposit with or deliver to the Administrative Agent, for the benefit of the Administrative Agent or the L/C Issuer and the Lenders, as collateral for L/C Obligations or obligations of Lenders to fund participations in respect thereof (as the context may require), cash or deposit account balances, or, if the L/C Issuer benefitting from such collateral shall agree in its sole discretion, other credit support, in each case, pursuant to documentation in form and substance satisfactory to (a) the Administrative Agent, and (b) the L/C Issuer.“Cash Collateral” shall have a meaning correlative to the foregoing and shall include the proceeds of such cash collateral and other credit support. “Change in Control” means an event or series of events by which: (a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of such person or its Subsidiaries, and any person or entity acting in its capacity as trustee, agent or other fiduciary or administrator of any such plan), other than any Person or Persons that are members of the Meredith Family: (i) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more than fifty percent (50%) of the combined total voting power of all classes of Equity Interests of the Borrower; or (ii) acquires (A) the power to elect, appoint or cause the election or appointment of at least a majority of the members of the Board of Directors of the Borrower, through beneficial ownership of Equity Interests of the Borrower or otherwise, or (B) all or substantially all of the Properties of the Borrower; (b)during any period of twelve (12) consecutive months, a majority of the members of the Board of Directors of the Borrower cease to be composed of individuals (i) who were members of that Board on the first day of such period, (ii) whose election or nomination to that Board was approved by individuals referred to in clause (i) above constituting at the time of such election or nomination at least a majority of that Board, or (iii) whose election or nomination to that Board was approved by individuals referred to in clauses (i) and (ii) above constituting at the time of such election or nomination at least a majority of that Board (excluding, in the case of both clause (ii) and clause (iii), any individual whose initial nomination for, or assumption of office as, a member of that Board occurs as a result of a solicitation of proxies or consents for the election or removal of one or more directors by any person or group other than a solicitation for the election of one or more directors by or on behalf of the Board of Directors); or (c)there shall at any time occur any “Change in Control” or any other similar event under and as defined in any of the Instruments governing any Indebtedness of the Borrower or any of its Subsidiaries in an aggregate principal amount exceeding $100,000,000. “Change in Law” means the occurrence, after the date of this Agreement, of any of the following: (a) the adoption or taking effect of any law, rule, regulation or treaty; (b) any change in any law, rule, regulation or treaty or in the administration, interpretation or application thereof by any Governmental Authority; or (c) the making or issuance of any request, guideline or directive (whether or not having the force of law) by any Governmental Authority. “Closing Date” means the date of this Agreement. “Code” means the Internal Revenue Code of 1986, as amended, and the rules and regulations related thereto. “Commitment” means, as to each Lender, its obligation to (a) make Loans to the Borrower pursuant to Section 2.01, and (b) purchase participations in L/C Obligations, in an aggregate principal amount at any one time outstanding not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable, as such amount may be adjusted from time to time in accordance with this Agreement. “Commitment Increase Expiration Date” means the earlier to occur of (a) the day that is the thirtieth (30th) day prior to the Maturity Date then in effect (or, if such day is not a Business Day, the next preceding Business Day), or (b) the last day of the Availability Period. “Compliance Certificate” means a certificate substantially in the form of Exhibit C. “Consolidated EBITDA”means, for any period, for any Person and its Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income of such Person and its Subsidiaries for such period, plus (a) the following, without duplication and only to the extent deducted in calculating such Consolidated Net Income for such period: (i) Consolidated Interest Charges, amortization or write-off of deferred financing fees, debt discount and debt issuance costs and commissions, discounts and other fees and charges associated with Indebtedness of such Person and its Subsidiaries for such period; (ii) the provision for Federal, state, local and foreign income taxes payable by such Person and its Subsidiaries for such period (including, without limitation, any franchise taxes imposed in lieu of income taxes); (iii) depreciation and amortization expense; (iv) other non-recurring expenses of such Person and its Subsidiaries reducing such Consolidated Net Income which do not represent a cash item in such period or any future period (including non-cash expenses resulting from equity-based compensation); (v) amortization of intangibles (including, without limitation, goodwill) and organizational costs; (vi) write-downs of goodwill or other intangibles; and (vii) losses on sales of assets outside of the ordinary course of business; and minus (b) the following to the extent included in calculating such Consolidated Net Income for such period: (i) Federal, state, local and foreign income tax credits of such Person and its Subsidiaries for such period; (ii) all non-cash items increasing Consolidated Net Income for such period; and (iii) gains on sales of assets outside of the ordinary course of business. For purposes of calculating Consolidated EBITDA of the Borrower and its Subsidiaries for any period: (A) the Consolidated EBITDA of any Person or attributable to any business acquired by the Borrower or by any of its Subsidiaries during such period shall be included on a Pro Forma Basis for such period (as if such Acquisition were completed on the first day of such period), unless, in the case of any such Acquisition, the Borrower and the Administrative Agent agree that such attributable Consolidated EBITDA is not material; and (B) the Consolidated EBITDA of any Person or attributable to any business sold or otherwise disposed of by the Borrower or any of its Subsidiaries during such period shall be excluded on a Pro Forma Basis for such period (as if such Disposition were completed on the first day of such period), unless, in the case of any such Disposition, the Borrower and the Administrative Agent agree that such attributable Consolidated EBITDA is not material. “Consolidated Gross Revenue” means, for any period, for any Person and its Subsidiaries on a consolidated basis, the gross revenue of such Person and its Subsidiaries for such period, as determined in accordance with GAAP. “Consolidated Interest Charges”means, for any period, for any Person and its Subsidiaries on a consolidated basis, the sum of: (a) all interest, premium payments, debt discount, fees, charges and related expenses of such Person and its Subsidiaries in connection with borrowed money (including capitalized interest) or in connection with the deferred purchase price of assets, in each case, to the extent treated as interest in accordance with GAAP; and (b) the portion of rent expense of such Person and its Subsidiaries with respect to such period under capital leases that is treated as interest in accordance with GAAP. “Consolidated Interest Coverage Ratio”means, in relation to the Borrower and its Subsidiaries for any period of four (4) consecutive Fiscal Quarters, the ratio of (a) the Consolidated EBITDA of the Borrower and its Subsidiaries for such period, to (b) the Consolidated Interest Charges of the Borrower and its Subsidiaries for such period. “Consolidated Leverage Ratio”means, in relation to the Borrower and its Subsidiaries as of any date of determination, the ratio of (a) the Consolidated Total Debt of the Borrower and its Subsidiaries as of such date, to(b) the Consolidated EBITDA of the Borrower and its Subsidiaries for the then most recently ended period of four (4) consecutive Fiscal Quarters for which financial information of the Borrower has been furnished to the Administrative Agent by the Borrower. “Consolidated Net Income”means, for any period, for any Person and its Subsidiaries on a consolidated basis, the net income of such Person and its Subsidiaries (excluding extraordinary or non-recurring income or gains and extraordinary or non-recurring expenses or losses) for such period. “Consolidated Operating Profit” means, for any period, for any Person and its Subsidiaries on a consolidated basis, the operating income of such Person and its Subsidiaries for such period, as determined in accordance with GAAP. “Consolidated Total Debt”means, as of any date of determination, for any Person and its Subsidiaries on a consolidated basis, the aggregate amount of all of the Indebtedness of such Person and its Subsidiaries as at such date. “Contractual Obligation” means, as to any Person, any provision of any Securities issued by such Person or of any agreement, Instrument or other undertaking to which such Person is a party or by which it or any of its Property is bound. “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise.“Controlling” and “Controlled” have meanings correlative thereto. “Credit Extension” means any of the following: (a) any Borrowing; or (b) any L/C Credit Extension. “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief Laws of the United States or other applicable jurisdictions from time to time in effect and affecting the rights of creditors generally. “Default” means any event or condition that constitutes any Event of Default or that, with the giving of any notice, the passage of time, or both, would be an Event of Default. “Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as determined by the Administrative Agent, (a) has failed to perform any of its funding obligations hereunder,including in respect of its Loans or participations in respect of Letters of Credit, within three (3) Business Days of the date required to be funded by it hereunder, (b) has notified the Borrower, the L/C Issuer or the Administrative Agent that it does not intend to comply with its funding obligations or has made a public statement to that effect with respect to its funding obligations hereunder or under other agreements in which it commits to extend credit, (c) has failed, within three (3) Business Days after request by the Administrative Agent, to confirm in a manner satisfactory to the Administrative Agent that it will comply with its funding obligations, or (d) has, or has a direct or indirect parent company that has, (i) become the subject of any Insolvency Proceeding under any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the benefit of creditors or similar Person charged with reorganization or liquidation of its business or a custodian appointed for it, or (iii) taken any action in furtherance of, or indicated its consent to, approval of or acquiescence in any such proceeding or appointment; provided that a Lender shall not be a Defaulting Lender solely by virtue of the ownership or acquisition of any Equity Interests in that Lender, or any direct or indirect parent company thereof, by any Governmental Authority. “Default Rate” means: (a) when used with respect to any Obligations, other than Letter of Credit Fees, an interest rate equal to (i) the Base Rate, plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans, plus (iii) 2% per annum; provided, however, that with respect to Eurodollar Rate Loans, the Default Rate shall be an interest rate equal to the interest rate (including any Applicable Rate) otherwise applicable to such Loans, plus 2% per annum; and (b) when used with respect to Letter of Credit Fees, a rate equal to the Applicable Rate for Letters of Credit, plus 2% per annum. “Disclosure Schedule” means Schedule 5.17, dated as of the Closing Date, prepared and completed by the Borrower and delivered by the Borrower to the Administrative Agent and the Lenders in connection with this Agreement and identified as the “Disclosure Schedule”. “Disposition” or “Dispose” means the sale, transfer or other disposition of any assets (other than by means of a simultaneous exchange of assets of a similar type and having comparable value), whether in one transaction or in a series of related transactions. “Documentation Agent” means U.S. Bank National Association, in its capacity as documentation agent hereunder, or any successor documentation agent. “Dollar” and “$” mean lawful money of the United States. “Domestic Subsidiary” means any Subsidiary of the Borrower that is organized under the Laws of any political subdivision of the United States. “Eligible Assignee” means any Person that meets the requirements to be an assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any, as may be required under Section 10.06(b)(iii)). “Environmental Laws” means any and all Laws, including, without limitation, permits, concessions, grants, franchises, licenses, agreements or governmental restrictions, relating to pollution and the protection of the environment or the release of any materials into the environment, including those related to hazardous substances or wastes, air emissions and discharges to waste or public systems. “Environmental Liability” means any liability, contingent or otherwise (including any liability for damages, costs of environmental remediation, fines, penalties or indemnities), directly or indirectly resulting from or based upon (a) violation of any Environmental Laws, (b) the generation, use, handling, transportation, storage, treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or threatened release of any Hazardous Materials into the environment, or (e) any contract, agreement or other consensual arrangement pursuant to which liability is assumed or imposed with respect to any of the foregoing. “Equity Interests” means, with respect to any Person, all outstanding shares of capital stock of (or other ownership or profit interests in) such Person, all outstanding warrants, options or other rights for the purchase or acquisition from such Person of shares of capital stock of (or other ownership or profit interests in) such Person, all outstanding securities convertible into or exchangeable for shares of capital stock of (or other ownership or profit interests in) such Person or warrants, rights or options for the purchase or acquisition from such Person of such shares (or such other interests), and all other outstanding ownership or profit interests in such Person (including partnership, member or trust interests therein), whether voting or nonvoting, and whether or not the shares, underlying such warrants, options, rights or other interests are outstanding on any date of determination. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to time. “ERISA Affiliate” means any trade or business (whether or not incorporated) under common control with the Borrower within the meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions relating to Section 412 of the Code). “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan year in which such entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is in reorganization as described in Section 4241 of ERISA; (d) the filing of a notice of intent to terminate or the treatment of a Pension Plan amendment as a termination under Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension Plan; (f) the occurrence of any event or condition which constitutes grounds under Section 4042 of ERISA for the termination of, or the appointment of a trustee to administer, any Pension Plan; (g) the determination that any Pension Plan is considered an at-risk plan or a plan in endangered or critical status within the meaning of Sections 430 or 432 of the Code or Sections 303 or 305 of ERISA; or (h) the imposition of any liability under Title IV of ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate. “Eurodollar Base Rate” has the meaning specified in the definition of “Eurodollar Rate.” “Eurodollar Rate” means: (a)for any Interest Period with respect to any Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent pursuant to the following formula: Eurodollar Rate Eurodollar Base Rate 1.00 – Eurodollar Reserve Percentage Where, “Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially available source providing quotations of BBA LIBOR as designated by the Administrative Agent from time to time) at approximately 11:00 a.m., London time, two London Banking Days prior to the commencement of such Interest Period, for Dollar deposits (for delivery on the first day of such Interest Period) with a term equivalent to such Interest Period.If such rate is not available at such time for any reason, then the “Eurodollar Base Rate” for such Interest Period shall be the rate per annum determined by the Administrative Agent to be the rate at which deposits in Dollars for delivery on the first day of such Interest Period in same day funds in the approximate amount of the Eurodollar Rate Loan being made, continued or converted by Bank of America and with a term equivalent to such Interest Period would be offered by Bank of America’s London Branch to major banks in the London interbank eurodollar market at their request at approximately 11:00 a.m. (London time) two London Banking Days prior to the commencement of such Interest Period; and “Eurodollar Reserve Percentage” means, for any day during any Interest Period, the reserve percentage (expressed as a decimal, carried out to five decimal places) in effect on such day, whether or not applicable to any Lender, under regulations issued from time to time by the FRB for determining the maximum reserve requirement (including any emergency, supplemental or other marginal reserve requirement) with respect to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).The Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be adjusted automatically as of the effective date of any change in the Eurodollar Reserve Percentage; and (b)for any interest calculation with respect to any Base Rate Loan on any date, the rate per annum determined by the Administrative Agent to be equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time determined two London Banking Days prior to such date for Dollar deposits being delivered in the London interbank market for a term of one month commencing that day, or (ii) if such published rate is not available at such time for any reason, the rate per annum determined by the Administrative Agent to be the rate at which deposits in Dollars for delivery on the date of determination in same day funds in the approximate amount of the Base Rate Loan being made or maintained and with a term equal to one month would be offered by Bank of America’s London Branch to major banks in the London interbank Eurodollar market at their request at the date and time of determination. “Eurodollar Rate Loan” means any Loan that bears interest at a rate based on clause (a) of the definition of “Eurodollar Rate”. “Event of Default” has the meaning specified in Section 8.01. “Exchange Act” means the Securities Exchange Act of 1934. “Excluded Taxes” means, with respect to the Administrative Agent, any Lender, the L/C Issuer or any other recipient of any payment to be made by or on account of any Obligations of the Borrower hereunder: (a) taxes imposed on or measured by its overall net income (however denominated), and franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any political subdivision thereof) under the Laws of which such recipient is organized or in which its principal office is located or, in the case of any Lender, in which its applicable Lending Office is located; (b) any branch profits taxes imposed by the United States or any similar tax imposed by any other jurisdiction in which the Borrower is located; (c) any backup withholding tax that is required by the Code to be withheld from amounts payable to a Lender that has failed to comply with clause (A) of Section 3.01(e)(ii); and (d) in the case of a Foreign Lender (other than an assignee pursuant to a request by the Borrower under Section 10.13), any United Stateswithholding tax that (i) is required to be imposed on amounts payable to such Foreign Lender pursuant to the Laws in force at the time such Foreign Lender becomes a party hereto (or designates a new Lending Office), (ii) is attributable to such Foreign Lender’s failure or inability (other than as a result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its assignor, if any) was entitled, at the time of designation of a new Lending Office (or assignment), to receive additional amounts from the Borrower with respect to such withholding tax pursuant to Section 3.01(a)(ii) or Section 3.01(a)(iii), or (iii) is imposed on any “withholdable payment” payable to a recipient as a result of the failure of such recipient to satisfy the applicable requirements as set forth in FATCA after December 31, 2012. “Existing Credit Agreement”means that certain Credit Agreement, dated as of April 5, 2002, among the Borrower, Bank of America (successor by merger to Fleet National Bank), as agent, and a syndicate of lenders, as amended. “Existing Indebtedness” has the meaning specified in Section 5.16. “Existing Letters of Credit” means (a) the Irrevocable Letter of Credit issued in favor of Schmidt Property Management, LLC in the amount of $310,000 renewing as of December 16, 2009, and (b) the Irrevocable Letter of Credit issued in favor of Sentry Insurance A Mutual Company in the amount of $700,000 renewing as of June 30, 2009. “Existing Priority Debt” has the meaning specified in Section 5.16. “FASB ASC” means the Accounting Standards Codification of the Financial Accounting Standards Board. “FATCA” means Section 1471 through 1474 of the Code and any regulation or official interpretations thereof. “Federal Funds Rate”means, for any day, the rate per annum equal to the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers on such day, as published by the Federal Reserve Bank of New York on the Business Day next succeeding such day; provided that (a) if such day is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the next preceding Business Day as so published on the next succeeding Business Day, and (b) if no such rate is so published on such next succeeding Business Day, the Federal Funds Rate for such day shall be the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on such transactions as determined by the Administrative Agent. “Fee Letters” means, collectively, (a) the so-called Fee Letter, dated May 6, 2010, among the Borrower, the Administrative Agent and the Arranger, and (b) the so-called Administrative Agent’s Fee Letter, dated May 6, 2010, among the Borrower, the Administrative Agent and the Arranger. “Finsub” means any bankruptcy-remote corporation or other Person that is a Wholly-Owned Subsidiary of the Borrower organized solely for the purposes of engaging in a Permitted Receivables Transaction. “Fiscal Quarter” means any fiscal quarter of any Fiscal Year of the Borrower. “Fiscal Year” means the fiscal year of the Borrower ending on June 30 of each calendar year. “Foreign Lender” means any Lender that is created or organized under the Laws of a jurisdiction other than the United States, any State thereof or the District of Columbia (including such a Lender when acting in the capacity of the L/C Issuer). “FRB” means the Board of Governors of the Federal Reserve System of the United States. “Fronting Exposure” means, at any time there is a Defaulting Lender, such Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C Obligations as to which such Defaulting Lender’s participation obligation has been reallocated to other Lenders or Cash Collateralized in accordance with the terms hereof. “Fund” means any Person (other than a natural person) that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its activities. “GAAP” means generally accepted accounting principles in the United States set forth in the opinions and pronouncements of the Accounting Principles Board, the American Institute of Certified Public Accountants or the SEC and statements and pronouncements of the Financial Accounting Standards Board or such other principles as may be approved by a significant segment of the accounting profession in the United States, that are applicable to the circumstances as of the date of determination, consistently applied. “Governmental Authority” means the government of the United States or any other nation, or of any political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government (including any supra-national bodies such as the European Union or the European Central Bank). “Guarantee” means, as to any Person, without duplication: (a) any payment obligation, contingent or otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness of another Person (the “primary obligor”) in any manner, whether directly or indirectly, and including any obligation of such Person, direct or indirect, (i) to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness, (ii) to purchase or lease Property, securities or services for the purpose of assuring the obligee in respect of such Indebtedness of the payment of such Indebtedness, (iii) to maintain working capital, equity capital or any other financial statement condition or liquidity or level of income or cash flow of the primary obligor so as to enable the primary obligor to pay such Indebtedness, or (iv) entered into for the purpose of assuring in any other manner the obligee in respect of such Indebtedness of the payment thereof or to protect such obligee against loss in respect thereof (in whole or in part); or (b) any Lien on any Property of such Person securing any Indebtedness of any other Person, whether or not such Indebtedness is assumed by such Person (or any right, contingent or otherwise, of any holder of such Indebtedness to obtain any such Lien); provided, however, that the term “Guarantee” shall not include any endorsement for collection or deposit, in either case, in the ordinary course of business, or any customary and reasonable indemnity obligation in effect on the Closing Date or entered into in connection with any acquisition or disposition of assets permitted under this Agreement (other than any such obligation with respect to Indebtedness).The amount of any Guarantee shall be deemed to be an amount equal to the stated or determinable amount of the related primary payment obligation, or portion thereof, in respect of which such Guarantee is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof as determined by the guaranteeing Person in good faith.The term “Guarantee” as a verb has a corresponding meaning. “Hazardous Materials” means all explosive or radioactive substances or wastes and all hazardous or toxic substances, wastes or other pollutants, including petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious or medical wastes and all other substances or wastes of any nature regulated pursuant to any Environmental Laws. “Historical Financial Statements” means, collectively, the Audited Financial Statements and the Interim Financial Statements. “Indebtedness” means, as to any Person at a particular time, without duplication, all of the following, whether or not included as obligations, indebtedness or liabilities in accordance with GAAP: (a)all obligations of such Person for borrowed money, and all obligations of such Person evidenced by bonds, debentures, notes, loan agreements or other similar Instruments; (b)all direct or contingent obligations of such Person arising under letters of credit (including standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and other similar Instruments; (c)net obligations of such Person under Swap Contracts; (d)all obligations of such Person to pay the deferred purchase price of Property or services (other than trade accounts payable in the ordinary course of business and estimated contingent payments (related to Acquisitions) prior to the date on which the amount of the same shall have been determined and shall have become due); (e)indebtedness (excluding prepaid interest thereon) secured by a Lien on Property owned or being purchased by such Person (including indebtedness arising under conditional sales or other title retention agreements), whether or not such indebtedness shall have been assumed by such Person or is limited in recourse; (f)all obligations, indebtedness and other liabilities of such Person under or with respect to all capital leases, Synthetic Lease Obligations, Receivables Purchase Agreements and Sale-and-Leaseback Transactions; (g)all obligations of such Person to purchase, redeem, retire, defease or otherwise make any payment in cash, cash equivalents or other Property (other than, in any case, Equity Interests in such Person), in respect of any Equity Interests in such Person or any other Person, valued, in the case of a redeemable preferred interest, at the greater of its voluntary or involuntary liquidation preference plus accrued and unpaid dividends; and (h)all Guarantees of such Person in respect of any of the foregoing. For all purposes of this Agreement: (i) the Indebtedness of any Person shall include the Indebtedness of any partnership or joint venture (other than a joint venture that is itself a corporation or limited liability company) in which such Person is a general partner or a joint venturer, unless such Indebtedness is expressly made non-recourse to such Person; (ii) the amount of any net obligation under any Swap Contract on any date shall be deemed to be the Swap Termination Value thereof as of such date; (iii) the amount of any capital lease or Synthetic Lease Obligation as of any date shall be deemed to be the amount of Attributable Indebtedness in respect thereof as of such date; (iv) the amount of any obligations under or with respect to any Receivables Purchase Agreement as of any date shall be deemed to be the amount of the Receivables Facility Attributable Indebtedness in respect thereof as of such date; and (v) the amount of any obligations or indebtedness under or with respect to any Sale-and-Leaseback Transaction as of any date shall be deemed to be the amount of the Sale-and-Leaseback Attributable Debt in respect thereof as of such date. “Indemnified Taxes” means Taxes other than Excluded Taxes. “Indemnitees” has the meaning specified in Section 10.04(b). “Information” has the meaning specified in Section 10.07. “Insolvency Proceeding” means (a) any case, action or proceeding before any court or other Governmental Authority relating to bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution, winding-up or relief of debtors, or (b) any general assignment for the benefit of creditors, composition, marshalling of assets for creditors, or other similar arrangements in respect of its creditors, generally; in each case, undertaken under U.S. Federal, State or foreign law, including the Bankruptcy Code. “Instrument” means any written contract, agreement, indenture, mortgage or other document or writing (whether a formal agreement, letter or otherwise) under which any obligation is evidenced, assumed or undertaken, or any right to any Lien is granted or perfected. “Interest Payment Date” means: (a) as to any Loan other than any Base Rate Loan, the last day of each Interest Period applicable to such Loan and the Maturity Date; provided, however, that, if any Interest Period for a Eurodollar Rate Loan exceeds three (3) months, the respective dates that fall every three (3) months after the beginning of such Interest Period shall also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last day of each calendar month and the Maturity Date. “Interest Period” means, as to each Eurodollar Rate Loan, the period commencing on the date such Eurodollar Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan and ending on the date one, two, three or six months thereafter, as selected by the Borrower in its Loan Notice; provided, however, that: (a)any Interest Period that would otherwise end on a day that is not a Business Day shall be extended to the next succeeding Business Day unless such Business Day falls in another calendar month, in which case such Interest Period shall end on the next preceding Business Day; (b)any Interest Period that begins on the last Business Day of a calendar month (or on a day for which there is no numerically corresponding day in the calendar month at the end of such Interest Period) shall end on the last Business Day of the calendar month at the end of such Interest Period; and (c)no Interest Period shall extend beyond the Maturity Date. “Interim Financial Statements” means the unaudited consolidated balance sheet of the Borrower and its Subsidiaries for the Fiscal Quarter ended March 31, 2010, and the related consolidated statements of income or operations, shareholders’ equity and cash flows for such Fiscal Quarter of the Borrower and its Subsidiaries including footnotes. “Investment” means, as to any Person, any direct or indirect Acquisition or other investment by such Person, whether by means of (a) the purchase or other acquisition of Equity Interests or other Securities of another Person, (b) a loan, advance or capital contribution to, Guarantee or assumption of debt of, or purchase or other acquisition of any other debt or equity participation or interest in, another Person, including any partnership or joint venture interest in such other Person, and any arrangement pursuant to which the investor Guarantees Indebtedness of such other Person, or (c) the purchase or other Acquisition (in one transaction or a series of transactions) of assets of another Person that constitute a business unit.For purposes of covenant compliance, the amount of any Investment shall be the amount actually invested, without adjustment for subsequent increases or decreases in the value of such Investment. “IP Rights” has the meaning specified in Section 5.17. “IRS” means the United States Internal Revenue Service. “ISP” means, with respect to any Letter of Credit, the “International Standby Practices 1998” published by the Institute of International Banking Law & Practice, Inc. (or such later version thereof as may be in effect at the time of issuance). “Issuer Documents” means, with respect to any Letter of Credit, the Letter of Credit Application and any other document, agreement or Instrument entered into by the L/C Issuer and the Borrower (or any Subsidiary of the Borrower) or in favor of the L/C Issuer and relating to such Letter of Credit. “Laws” means, collectively, all international, foreign, Federal, state and local statutes, treaties, rules, guidelines, regulations, ordinances, codes and administrative or judicial precedents or authorities, including the interpretation or administration thereof by any Governmental Authority charged with the enforcement, interpretation or administration thereof, and all administrative orders, requests, licenses, authorizations and permits of, and agreements with, any Governmental Authority. “L/C Advance” means, with respect to each Lender, such Lender’s funding of its participation in any L/C Borrowing in accordance with its Applicable Percentage. “L/C Borrowing” means an extension of credit resulting from a drawing under any Letter of Credit which has not been reimbursed on the date when made or refinanced as a Borrowing. “L/C Credit Extension” means, with respect to any Letter of Credit, the issuance thereof or extension of the expiry date thereof, or the increase of the amount thereof. “L/C Issuer” means Bank of America in its capacity as issuer of Letters of Credit hereunder, or any successor issuer of Letters of Credit hereunder. “L/C Obligations” means, as at any date of determination, the aggregate amount available to be drawn under all outstanding Letters of Credit, plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings.For purposes of computing the amount available to be drawn under any Letter of Credit, the amount of such Letter of Credit shall be determined in accordance with Section 1.06.For all purposes of this Agreement, if on any date of determination a Letter of Credit has expired by its terms but any amount may still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so remaining available to be drawn. “Lender” has the meaning specified in the introductory paragraph hereto. “Lending Office” means, as to any Lender, the office or offices of such Lender described as such in such Lender’s Administrative Questionnaire, or such other office or offices as a Lender may from time to time notify the Borrower and the Administrative Agent. “Letter of Credit” means any standby letter of credit issued hereunderand shall include each of the Existing Letters of Credit. “Letter of Credit Application” means any application and agreement for the issuance or amendment of a Letter of Credit in the form from time to time in use by the L/C Issuer. “Letter of Credit Expiration Date” means the day that is seven (7) days prior to the Maturity Date then in effect (or, if such day is not a Business Day, the next preceding Business Day). “Letter of Credit Fee” has the meaning specified in Section 2.03(h). “Letter of Credit Sublimit” means an amount equal to$30,000,000.The Letter of Credit Sublimit is a part of, and not in addition to, the Aggregate Commitments. “Lien” means any mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or other), charge, or preference, priority or other security interest or preferential arrangement in the nature of a security interest of any kind or nature whatsoever (including any conditional sale or other title retention agreement, any easement, right of way or other encumbrance on title to real Property, and any financing lease having substantially the same economic effect as any of the foregoing). “Loan” has the meaning specified in Section 2.01. “Loan Documents” means this Agreement, each Note, each Issuer Document, any arrangement or other Instrument creating or perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14 of this Agreement, and the Fee Letters. “Loan Notice” means any notice of (a) a Borrowing, (b) a conversion of Loans from one Type to the other, or (c) a continuation of any Eurodollar Rate Loans, in each case, pursuant to Section 2.02(a), which, if in writing, shall be substantially in the form of Exhibit A. “London Banking Day” means any day on which dealings in Dollar deposits are conducted by and between banks in the London interbank eurodollar market. “Margin Stock” means “margin stock” as defined in Regulation T, U or X of the Board of Governors of the Federal Reserve System, as in effect from time to time, together with all official rulings and interpretations issued thereunder. “Material” means material in relation to the operations, business, Properties, liabilities (actual or contingent), condition (financial or otherwise) or prospects of the Borrower or of the Borrower and its Subsidiaries taken as a whole. “Material Adverse Effect” means: (a) any material adverse change in, or any material adverse effect upon, the operations, business, Properties or condition (financial or otherwise) of the Borrower or of the Borrower and its Subsidiaries taken as a whole; (b) any material impairment of the rights and remedies of the Administrative Agent or any Lender under any of the Loan Documents or the ability of the Borrower to perform its obligations under any Loan Document to which it is a party; or (c) any material adverse effect upon the legality, validity, binding effect or enforceability against the Borrower of any Loan Document to which the Borrower is a party. “Material Contract” means, with respect to the Borrower or any of its Subsidiaries, any contract to which such Person is a party and that is material to the operations, business, Properties, liabilities (actual or contingent), condition (financial or otherwise) or prospects of the Borrower or of the Borrower and its Subsidiaries taken as a whole. “Material Subsidiary” means, in relation to the Borrower, (a) any Subsidiary of the Borrower that would be a “significant subsidiary” of the Borrower within the meaning of Rule 1-02(w) of Regulation S-X under the Securities Act of 1933 (replacing references to 10 percent therein to 5 percent), or (b) any group of Subsidiaries of the Borrower that, together, would constitute such a “Material Subsidiary” of the Borrower under clause (a) of this definition. “Maturity Date” means June 16, 2013; provided, however, that, if such date is not a Business Day, the Maturity Date shall be the immediately preceding Business Day. “Maximum Permitted Other Debt” means, as of any date or time of determination, (a) the Maximum Permitted Total Debt as of such date or time, less (b) the aggregate unpaid principal amount of all of the Indebtedness under the Loan Documents as of such date or time. “Maximum Permitted Total Debt” means, as of any date or time of determination, the maximum aggregate amount of the Consolidated Total Debt of the Borrower and its Subsidiaries that would be permitted as of such date or time of determination by the Consolidated Leverage Ratio then in effect under Section 7.11(b), such determination to be made on the basis of the Consolidated EBITDA of the Borrower and its Subsidiaries for the then most recently ended period of four (4) consecutive Fiscal Quarters for which financial information of the Borrower has been furnished to the Administrative
